 

 

 

 

 
   
  

igs SD ICS SnNy *
as a oP
UNITED STATES DISTRICT COURT TSA HOALTY. FILED

SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

we ee ee ee ee ee ee ee ee ee eee ee ee eee xX > ag EIU BO Reo enene ttee
‘e FILED:
LAKESHA LEE, ae Bs Oy
“against- 19 Civ. 9491 (GBD)
NEW YORK UNIVERSITY and NICHOLAS
VAGELATOS,
Defendants. :
a X

GEORGE B. DANIELS, United States District Judge:

Defendants New York University and Nicholas Vagelatos’s motion to dismiss Plaintiff
Lakesha Lee’s common law assault claim against Defendant Vagelatos, (ECF No. 14), is moot in
light of Plaintiff’s filing of an amended complaint, (ECF No. 17).

The Clerk of Court is directed to close the motion, (ECF No. 14), accordingly.

Defendants shall move, answer, or otherwise respond to Plaintiff?s amended complaint
within fourteen (14) days of this Order.

Dated: New York, New York

November 19, 2019
SO ORDERED.

6; Donte
CHORES B. DANIELS

ited States District Judge

 

 
